Pee Curiam.
This case is similar in principle to United New Jersey Railroad and Canal Co. v. Newark, ante p. 830, and submitted with it. -The controversy in the Supreme Court, as will appear by the opinion of that court, reported in 46 Vroom 389, sub nom. In re New York Bay Railroad Co., was whether the property in question was taxable as “main stem” or “second class” property. The Supreme Court found that part was main stem and part second class, and applying to the latter the supplement of 1906 (Pamph. L., p. 571) sustained a tax imposed on it by the city of Newark for 1906, and set aside a corresponding tax levied by the state board of assessors, reserving for further proof the question whether a small part was main stem or not. The adjudication by this *833court of the rmconstitutionality of the supplement referred to leaves all the property in question taxable by the state board, so that as to that part adjudged taxable by the city of Newark^ the judgment of the Supreme Court is reversed, by consent of counsel, without costs, and judgment may be entered setting aside the tax assessed by the city of Newark and affirming that imposed by the state board.
For affirmance—None.
For reversal—The Ci-iiee Justice, Savayze, Eeed, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgi-i, Vroom, Gray, Dill, J.J. 12.